Citation Nr: 1117663	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over this claim is now with the RO in Sioux Falls, South Dakota.

In his August 2008 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in May 2010, the RO informed the Veteran of a Board hearing scheduled in July 2010.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, remands are necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United States Court of Appeals for Veterans Claims (Court) discussed the meaning of 'substantially gainful employment.'  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Id.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  As the Veteran is not currently working, there is an open question as to whether the Veteran's service-connected disabilities alone prevent him from performing work that would produce sufficient income to be other than marginal.

In this case, the Veteran is service-connected for the following disabilities: left ankle reflex sympathetic dystrophy of the superficial peroneal and tibial nerve associated with status post subtalar fusion, lateral wall calcaneal exostectomy (left ankle reflex sympathetic dystrophy disability), rated at 30 percent disabling; degenerative changes of the left ankle secondary to left ankle/foot fracture, rated at 20 percent disabling; patellofemoral syndrome of the left knee associated with status post subtalar fusion, lateral wall calcaneal exostectomy (left knee disability), rated at 10 percent disabling; and status post subtalar fusion, lateral wall calcaneal exostectomy (foot disability), currently rated as noncompensable.  

The combined evaluation for compensation is 50%, failing to meet the requirements of § 4.16(a).

As noted above, in "exceptional circumstances", where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In March 2008, the Veteran was afforded a VA examination of his left ankle.  The Veteran reported that he worked with air conditioning and heating but the examiner noted that the Veteran had done other work, such as in a pizza restaurant and at Wal-Mart.  The examination report indicated that the Veteran has not been working since his ankle surgery in 2007.  At that time, the examiner opined that "it is as least as likely as not that [the Veteran] would be able to work; however, he would not be able to continue working in the heating and air conditioning that he was previously in.  He would need something that is more stationary sitting."  The examiner also indicated that the Veteran has "a considerable amount of pain and due to that, he may be severely limited in what kind of a position/job that he would be able to find and or the number of hours he could work at one time."  Ultimately, however, the examiner concluded that the Veteran would be able to work.

The Veteran underwent another VA examination of his left ankle in April 2009.  At that time, however, the examiner did not explain the occupational impact of the Veteran's left ankle except to note that the Veteran has been unemployed since December 2006.  

Significantly, there is no medical opinion addressing all the Veteran's service-connected disabilities and their combined effect upon the Veteran's employability as a whole.

Thus, a VA examiner should generally address the extent of functional and industrial impairment due to the Veteran's combined service-connected disabilities.  See Gary v. Brown, 7  Vet. App. 229 (1994).  

The examiner is specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinion with reference to manifested symptomatology and limitations.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities, and should discuss their effects, both individually and collectively, if any, upon the Veteran's employability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the effects of all his current, service-connected disabilities on his employability, including a left ankle reflex sympathetic dystrophy disability, degenerative changes of the left ankle, a left knee disability, and a left foot disability.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities as a whole.  The claims file, along with a copy of this remand, must be made available to and thoroughly reviewed by the examiner.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service- connected disabilities.

The examiner also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone), without reference to any non service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

2. The RO should then readjudicate the issue on appeal after ensuring that the above instructions have been complete.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


